Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 1 of 33 PageID: 8




                       EXHIBIT A
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 2 of 33 PageID: 9
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 3 of 33 PageID: 10
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 4 of 33 PageID: 11
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 5 of 33 PageID: 12
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 6 of 33 PageID: 13
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 7 of 33 PageID: 14
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 8 of 33 PageID: 15
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 9 of 33 PageID: 16
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 10 of 33 PageID: 17
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 11 of 33 PageID: 18
               BER L 002560-20 05/01/2020 4:10:20 AM Pg 1 of 1 Trans ID: LCV2020803106
      Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 12 of 33 PageID: 19
BERGEN COUNTY COURTHOUSE
SUPERIOR COURT LAW DIV
BERGEN COUNTY JUSTICE CTR RM 415
HACKENSACK       NJ 07601-7680
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (201) 221-0700
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   APRIL 30, 2020
                             RE:     KOPKO ROBERTA VS VERIZON MID ATLANTIC     PPO MEDI
                             DOCKET: BER L -002560 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 1.

     DISCOVERY IS   150 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON PETER G. GEIGER

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      002
AT:   (201) 527-2600.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: JEFFREY M. HALKOVICH
                                             HALKOVICH LAW, LLC
                                             266 HARRISTOWN RD
                                             STE 302
                                             GLEN ROCK         NJ 07452

ECOURTS
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 13 of 33 PageID: 20
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 14 of 33 PageID: 21
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 15 of 33 PageID: 22
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 16 of 33 PageID: 23
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 17 of 33 PageID: 24
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 18 of 33 PageID: 25
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 19 of 33 PageID: 26
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 20 of 33 PageID: 27
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 21 of 33 PageID: 28
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 22 of 33 PageID: 29
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 23 of 33 PageID: 30
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 24 of 33 PageID: 31
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 25 of 33 PageID: 32
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 26 of 33 PageID: 33
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 27 of 33 PageID: 34
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 28 of 33 PageID: 35
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 29 of 33 PageID: 36
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 30 of 33 PageID: 37
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 31 of 33 PageID: 38
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 32 of 33 PageID: 39
Case 2:20-cv-07779-JMV-MF Document 1-1 Filed 06/25/20 Page 33 of 33 PageID: 40
